Citation Nr: 1233475	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, C.M., and G.F.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to October 1970.  He served in the Republic of Vietnam from August 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2000 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case has been before the Board on several occasions.  In the April 2000 rating decision on appeal, the RO declined to reopen the claim of entitlement to service connection for PTSD.  In an August 2001 decision, the Board reopened the claim and remanded it for additional development.  It remanded the claim again in December 2003 for additional development.  In August 2005, the Board denied the claim of entitlement to service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Court granted a Joint Motion to vacate the Board decision and remanded the case to the Board for further development consistent with the directives set forth in the Joint Motion. 

The Board again denied the claim in an April 2008 decision.  The Veteran again appealed the denial to the Court.  In March 2009, the Court granted a Joint Motion to vacate the Board decision and remanded the case to the Board for further development consistent with the directives set forth in the Joint Motion.  In July 2009, the Board remanded the claim for further development.  The case has been returned to the Board for further appellate review. 

During the pendency of this appeal, the Court issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court recognized that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the veteran had filed a claim for service connection for PTSD.  The evidence of record showed he had been diagnosed with other psychiatric disabilities, but VA considered only the claim of entitlement to service connection for PTSD without considering entitlement to service connection for any other diagnosed psychiatric disability.  The Court determined this was error. 

As part of its rationale for why this was error, the Court noted the policy of not requiring a pro se Veteran be subject to a strict pleading standard.  Clemons, 23 Vet. App. at 5 (citing to Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)).  It stated that a pro se veteran would not have either the "legal or medical knowledge to narrow the universe of his claim or his current condition to [PTSD]."  Id. 

In the current case at hand, the Veteran has been represented by private attorneys since December 2005, who are well versed in veterans law.  In light of the pleadings presented the Board concludes that a claim for service connection for a psychiatric disability other than PTSD is not currently before the Board.  The Veteran's prior attorney clearly limited the claim to entitlement to service connection for PTSD.  See January 2007 30-page Brief of the Appellant to the Court; June 2007 Joint Motion for Remand; March 2009 Joint Motion for Remand; and June 2009 Fax Cover Sheet.  The Veteran's current attorney, similarly, has only argued entitlement to service connection for PTSD.  See August 2012 statement and accompanying private psychological report (only discussing a diagnosis of PTSD).  Nowhere in any of these documents does the Veteran's attorney raise the issue of service connection for a psychiatric disability other than PTSD.  Further, in the March 2009 remand, the Board invited the Veteran to file a claim for entitlement to service connection for a psychiatric disability other than PTSD if he so desired.  The Veteran did not submit such a claim.  As such, the Board has determined that the issue on appeal remains solely entitlement to service connection for PTSD.  

On remand, the Board again invites the Veteran to file a claim for entitlement to service connection for a psychiatric disability other than PTSD, if the appellant so desires.

A review of Virtual VA reveals no records relevant to this claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011);          38 C.F.R. 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the appellant's service; and that the veteran's symptoms are related to the claimed stressor.

The Veteran asserts that he has a current diagnosis of PTSD based on several stressors that he claims occurred during his deployment to Vietnam.  As noted above, the Veteran served in the Republic of Vietnam from August 1968 to October 1970.  In various correspondence throughout several decades, the Veteran has asserted that he:

* was involved in a firefight on the runway immediately after landing in Vietnam; 
* saw a helicopter get blown up when arriving in Vietnam; 
* witnessed mortar and rocket attacks; 
* put a soldier's brain back in his head; 
* was involved in multiple ambushes; 
* piloted missions in planes; 
* piloted missions in helicopters; 
* saw a rocket explode causing a soldier to lose his legs; 
* saw a group of soldiers get killed while they were kicking a rocket under the influence of drugs; 
* saw a rocket go through a soldier's torso; 
* was hit with mortar shrapnel to the face resulting in broken bones, wounds to the eye, and loss of hearing; 
* witnessed a man in the hospital with his spine and various organs exposed; 
* saw 150 to 200 bodies stacked in a pile; saw men buried; 
* was poisoned at a bar; 
* was ordered to back up other soldiers and on arrival, everyone was dead; 
* went out in the jungle killing Vietnamese and returned covered in blood; 
* tripped over a beheaded body while out killing Vietnamese; 
* witnessed a helicopter crash in September 1968 resulting in the death of all on board; and, 
* volunteered with Special Forces and went on killing sprees.

Over the last several decades, the RO attempted to verify those stressors which had enough identifiable information to permit an attempt at verification.  These attempts have resulted in a finding that the majority of the Veteran's stressors cannot be corroborated.  

As noted above, the Veteran has alleged several stressors, including being struck with shrapnel from a mortar, suffering serious injuries to his face, abdomen, eye, and leg, which contradict his service treatment records and personnel records.  Service treatment records reflect that in July 1969, the Veteran injured his eye when he was cutting sheet metal.  At separation, the Veteran's examination was normal.  The Veteran wrote that his health was good since his last physical, and his condition had not changed.  He reported only a history of a rabies shot and headaches.  Nothing else was reported.  Notably, the Veteran's DD Form 214 does not indicate that he received a Purple Heart or any award reflective of combat service.  These facts damage the appellant's credibility.

Private records from Mary Immaculate Hospital from May 1979 indicate that the Veteran underwent a nasal septal reconstruction and removal of cysts behind the ears.  The records reflect that the Veteran had a "gross deformity" of the nasal septum as a result of a trauma several years before.  Although the Veteran had prior trauma to the nose, the service treatment records indicate that he was normal at separation.  The records are also silent for a broken nose or any trauma to the nose.  These records also indicate that the Veteran had cysts removed behind his ear, not residuals of shrapnel injuries.  VA records reveal no surgery to remove shrapnel.  In July 1997, the Veteran was treated for a cyst on his face, and the dermatologist noted that the Veteran had multiple cysts removed from his legs in the past.  These facts also damage the appellant's credibility.

The Veteran has also claimed that he volunteered for service in Special Forces while he was in Vietnam, and he went on several missions with them.  Service personnel records reflect that the Veteran served as an airframe repairman throughout his entire service in Vietnam.  In July 1970, the Veteran was a senior airframe repairman.  The Veteran's service personnel records do not reveal any service with an infantry unit, service with a Special Forces unit, or any citations or awards for engaging in firefights (such as the Combat Infantryman's Badge).  These facts further damage the appellant's credibility.

Currently, the Veteran only has one corroborated stressor-namely, that he was subjected to mortar and rocket attacks.  See October 1996 letter from the Environmental Support Group.  While there is no evidence of record other than the Veteran's own statements that he underwent mortar and rocket attacks, the evidence reflects that he was physically present at the bases at which these attacks occurred.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  No other stressors have been corroborated, and the Board finds that the evidence of record indicates that the majority of events simply did not occur.

The Veteran's attorney recently submitted a report of unit history of the 281st Assault Helicopter Company as corroboration of the appellant's alleged stressor regarding the September 1968 helicopter crash.  While personnel records indicate that the Veteran never served with  281st Assault Helicopter Company, the 281st suffered the loss of a helicopter by enemy ground fire on September 22, 1968, at Ban Me Thout, where the appellant was stationed.  As previously noted, the Veteran has alleged that in September 1968, he saw a helicopter leaving the base and only made it 200 yards before it crashed killing everyone on board.  The Veteran noted that everyone on the helicopter was going home, and they were killed.  See December 1990 statement.  

Here, the Board finds that the evidence submitted by the Veteran's attorney is not sufficient corroboration for this alleged stressor.  The evidence from the unit history specifically states, "on that day [September 22, 1968] and the following day slickers were in Ban Me Thout assisting Task Force Spoiler.  One of these was shot down by enemy ground fire, but later recovered."  No injuries or fatalities were noted.  It is significant that this unit history report specifically highlighted any fatalities or injuries of servicemen in other missions documented throughout the entire report.  A helicopter, involved in a mission, being shot down by enemy ground fire and later recovering is not the same as witnessing a helicopter that was bringing soldiers home, crash, and kill everyone on board.  Thus, the report of unit history provided by the Veteran's attorney does not corroborate this stressor, as described by the appellant.

Still, the Board finds that remand is warranted, as the Veteran has one corroborated stressor and his last VA examination was in December 2004.  Since that time, the PTSD regulations have also been rewritten.  Therefore, a new examination is warranted, to afford the Veteran consideration under the new regulations and determine if the appellant has a current diagnosis of PTSD linked to his corroborated stressor.

While the evidence of record contains several diagnoses of PTSD, the diagnoses are based on events that either did not occur or cannot be verified to have occurred.  Private records, for example, reflect that the Veteran disclosed experiences of recurrent, intrusive recollections of traumatic Vietnam combat events, that he had marked sleep disturbances, that he described a sense of vividly reliving specific traumas such as witnessing the horrific deaths of fellow soldiers, and he had intense psychological distress at exposure to internal and external cues resembling any aspect of the traumatic event.  Based on these symptoms and experiences, the private psychologist found that the Veteran was experiencing PTSD that could be directly attributed to his Vietnam War combat experience.  See, e.g., June 2009 report by Dr. Haddad.

Similarly, the Veteran's attorney recently submitted a report by another private psychologist who examined the record (but did not examine the appellant), and provided another diagnosis of PTSD.  Her diagnosis, however, was partially based on the existence of prior diagnoses of PTSD contained in the record, some diagnoses of which the Board finds are problematic in that they are based on the Veteran's reports of stressors, which lack credibility.

For these reasons, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the Pittsburgh, Pennsylvania VA Medical Center.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must be given an opportunity to respond.

2.  Thereafter, the RO should schedule the Veteran for a VA examination with a psychiatrist.  The claims file, a complete copy of this REMAND, and access to Virtual VA must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the appellant's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For this examination, the examiner is requested to provide a narrative of the Veteran's history and a narrative of evidence considered as the basis for his or her opinions.  Simply checking a box on a Disability Benefit Questionnaire is INSUFFICIENT for this examination.

After a full examination of the Veteran and review of the claims file, the examiner must provide an opinion as to the following:

(a)  Does the Veteran have a current diagnosis of PTSD?  In answering this question, the examiner must discuss the private and VA diagnoses of record and specifically explain the basis for his or her diagnosis.

(b)  If the Veteran has a current diagnosis of PTSD, does the verified stressor of witnessing mortar and rocket attacks contribute to his current symptoms?

(c)  If the Veteran has a current diagnosis of PTSD, is the stressor of fearing that his own life may be in jeopardy while serving in the Vietnam War adequate to support a diagnosis of PTSD?  Is this stressor consistent with the places, types, and circumstances of the Veteran's service?  Are the Veteran's symptoms related to this stressor?

A complete rationale for all offered opinions should be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  This includes the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal is denied, the Veteran and his attorney should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


